Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated September 28, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 103
I.	Claims 14-22, 24, 26-31 and 33 have been rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2008/0223726 A1) in view of Bokisa et al. (US  2020/0071843 A1), EP 2 784 189 (‘189), Niikura et al. (US Patent Application Publication No. 2017/0022621 A1) and Nobel et al. (US Patent No. 3,833,486).
	The rejection of claims 14-22, 24, 26-31 and 33 under 35 U.S.C. 103 as being unpatentable over Eckles et al. in view of Bokisa et al., EP 2 784 189 (‘189), Niikura et al. and Nobel et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 23 has been rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2008/0223726 A1) in view of Bokisa et al. (US  2020/0071843 A1), EP 2 784 189 (‘189), Niikura et al. (US Patent Application Publication No. 2017/0022621 A1) and Nobel et al. (US Patent No. 3,833,486) as applied to claims 14-22, 24, 

26-31 and 33 above, and further in view of Dingwerth et al. (US Patent Application Publication No. 2016/0024683 A1).
	The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Eckles et al. in view of Bokisa et al., EP 2 784 189 (‘189), Niikura et al. and Nobel et al. as applied to claims 14-22, 24, 26-31 and 33 above, and further in view of Dingwerth et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 14-23 and 26-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14
	lines 12-13, recite “passing a current between the anode and the cathode through the electrolyte solution to deposit a zinc-iron alloy layer on the substrate”.
	Is the cathode and the substrate the same thing?

Claim 39
	lines 1-3 , recite “wherein the zinc-iron alloy is deposited onto a substrate at a deposition rate of about 1 micron per minute to about 2 microns per minute”.

	It appears that “a substrate” is the same as the substrate recited in claim 14, line 13. However, the claim language is unclear as to whether it is. The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 
Also, is the cathode and the substrate the same thing?

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 14-23 and 26-41 define over the prior art of record because the prior art does not teach or suggest a method of zinc plating on a substrate using an electrolyte solution comprising the steps of forming, forming, introducing and passing as presently claimed, esp., the step of forming an electrolyte solution by introducing with the first solution an alkali hydroxide, a zinc salt, a condensation polymer of epichlorohydrin that is an amine- formaldehyde-epichlorohydrin condensation polymer, a quaternary amine, an aliphatic amine, a polyhydroxy alcohol, an aromatic organic acid and/or salts thereof, an amino alcohol, and a bisphosphonic acid and/or salts thereof. The prior art does not contain any language that teaches or suggests the above. Eckles et al. do not teach a condensation polymer of epichlorohydrin that is an amine-formaldehyde-epichlorohydrin condensation polymer.  
Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 14-23 and 26-41 would be allowable if rewritten or amended to overcome the 

rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasuda et al. (US Patent No. 4,983,263) is cited to teach a zincate type zinc alloy electroplating bath (col. 1, lines 8-11).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 12, 2022